Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 9-16, 20-22, and 24 are pending.
Claims 1, 11, and 12 are amended.
Claims 6-8, 17-19, 23, and 25-27 are canceled.
Claims 1-5, 9-16, 20-22, and 24 are allowed.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	In view of Applicant’s argument, the prior art, Dicks et al. (US 8126735 B2), hereinafter Dicks, Dennison (US 20070177779 A1), and Siegel et al. (US 20150324527 A1), hereinafter Siegel, fails to teach the amendments to the claims. Therefore, the prior art fails to teach “determining responsible relationships for each of the one or more potential cause of the failure of compliance by analyzing express relationships from social media or by sentiment analysis of messages” and “providing the ranked list and the responsible relationships to a user for review”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686